Defendant in error filed suit against plaintiffs in error on a promissory note executed by plaintiffs in error to George A. Harrison. For convenience, the parties will be designated as plaintiff and defendants, as they appeared in the trial court.
The petition alleges that the plaintiff purchased the note before maturity for a good and valuable consideration. Defendants filed answer, denying that plaintiff was an innocent purchaser of said note, and, as an affirmative defense, alleged that the note was given as the purchase price for at certain automobile; that George A. Harrison, payee of said note, obtained same by false and fraudulent representation as to material facts in connection with the said automobile; that defendant relied on such misrepresentations to their damage in a sum equal to the sum represented by the note sued on. No reply was filed to this answer, and when case came on for trial plaintiff filed motion for judgment on the pleadings, which was sustained. The defendants excepted to the action of the court in sustaining plaintiffs motion, and also moved that judgment be rendered for defendants. The defendants have prosecuted their appeal to this court, and insist that the trial court not only erred in rendering judgment for the plaintiff, but that judgment should be entered for defendants.
When plaintiff filed its motion for judgment on pleadings, it is deemed to have admitted for the purpose of the motion the truth of every fact well pleaded, and to admit the truth of its own allegations which had been denied. Mires v. Hogan,79 Okla. 233, 192 P. 811. Applying this rule to the pleadings in this case for the purpose of the motion, it was admitted that the plaintiff was not an innocent purchaser for value of said note, and the allegations of fraud contained in defendants' answer were also admitted.
It was therefore error for the trial court to render judgment on the pleadings against defendants. The judgment of the lower court is reversed, and cause remanded, with directions that a new trial be granted.
JOHNSON, KANE, McNEILL, KENNAMER, and BRANSON, JJ., concur.